Citation Nr: 0319375	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a November 1980 rating decision that granted 
service connection and a noncompensable rating for a right 
leg disability should be revised or reversed on the grounds 
of clear and unmistakable error.

2.  Entitlement to an effective date earlier than April 13, 
1999 for the award of service connection and disability 
compensation benefits for right ankle arthritis.

3.  Entitlement to an effective date earlier than October 10, 
2000 for the grant of service connection for bipolar 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
31, 1980.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

The veteran testified at a personal hearing held in San 
Antonio, Texas before the undersigned Veterans Law Judge on 
February 28, 2003.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Only the issues of clear and unmistakable error in the 
November 1980 rating decision and entitlement to an earlier 
effective date for the grant of service connection and a 10 
percent rating for the right ankle arthritis will be 
addressed on the merits by the Board at this time.  The issue 
of entitlement to an earlier effective date for the grant of 
service connection for bipolar disorder will be addressed 
below in the remand portion of this decision.

Issue not on appeal

In response to a May 2000 rating decision which granted 
service connection and assigned a 10 percent disability 
rating for right ankle arthritis, the veteran initiated an 
appeal alleging entitlement to an increased rating for right 
ankle arthritis by filing a notice of disagreement in August 
2000.  However, following issuance of the statement of the 
case in October 2001 the veteran did not perfect an appeal to 
the Board by filing a substantive appeal.  See 38 U.S.C. 
§ 7105; 38 C.F.R. § 20.202, 20.302.  

As noted above, the veteran has perfected an appeal as to the 
issue of clear and unmistakable error in a November 1980 
rating decision and the issue of entitlement to an earlier 
effective date for the grant of service connection and the 
assignment of a 10 percent rating for the right ankle 
arthritis.  Additional evidence and argument was subsequently 
considered by the RO in connection with these latter claims; 
however, none of the additional evidence and/or argument 
serves to perfect an appeal to the Board as to the increased 
rating claim.  Thus, no current appeal is pending with regard 
to the increased rating claim addressed in the October 2001 
statement of the case.  The Board additionally observes that 
the veteran did not refer to the issue of an increased rating 
for his service-connected right ankle disability during the 
February 2003 hearing or in material presented at that time.  


FINDINGS OF FACT

1.  In a rating decision dated in November 1980, the RO 
granted service connection for a right leg disability and 
assigned a noncompensable (zero percent) rating effective the 
day after the veteran left service, August 1, 1980.  The 
veteran did not appeal that decision.

2.  The November 1980 rating decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.

3.  The veteran filed a claim on April 13, 1999 requesting an 
increased rating for his service-connected right leg 
disability.

  

4.  The first clinical documentation of record of arthritis 
in the right ankle is an
X-ray report dated in August 1999 which showed moderate 
osteoarthritis of the ankle, most likely posttraumatic in 
origin.  

5.  In a rating decision dated in May 2000, the RO granted 
service connection for arthritis of right ankle as a separate 
disability from his service-connected right leg disability 
and assigned a 10 percent evaluation for the right ankle 
arthritis effective April 13, 1999.

6.  There is no evidence showing that any communication or 
action from the veteran, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted before April 13, 1999 that could reasonably be 
interpreted as reflecting an intent to file a claim of 
service connection for arthritis of right ankle.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  The November 1980 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).

3.  There is no legal basis to assign an effective date 
earlier than April 13, 1999 for the award of service 
connection and disability compensation benefits for right 
ankle arthritis.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently is service connected for two 
disabilities of his right lower extremity: residuals of a 
fracture of the lower third of the right tibia and fibula, 
which has been rated as noncompensably disabling effective 
August 1, 1980; and arthritis of the right ankle, which has 
been rated as 10 percent disabling effective April 13, 1999.

In essence, the veteran contends that the initial VA rating 
action which granted service connection for the fracture 
residuals in November 1980 was clearly and unmistakably 
erroneous and that a higher rating should have been assigned.  
He further contends that an earlier effective date should be 
assigned for the 10 percent rating for the right ankle 
arthritis.  Specific contentions of the veteran will be set 
out below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2002).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal of these claims, any duty to notify the veteran of the 
evidence needed to substantiate his claims or to assist him 
in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  See Livesay, 15 Vet. App. at 178.  
As such, an allegation of clear and unmistakable error does 
not actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue on appeal 
of clear and unmistakable error in the November 1980 rating 
decision.

Moreover, in terms of the issue of the veteran's claim of 
entitlement to an earlier effective date, the Court has also 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, the pertinent facts are not in dispute; 
resolution of the veteran's appeal of the earlier effective 
date for the right ankle disability is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  The issue 
of whether he is entitled to earlier effective date for the 
right ankle disability is dependent upon whether a viable 
claim for service connection was filed prior to April 1999.  
That determination is dependent on the documents and evidence 
received by VA prior to the initiation of the veteran's 
current appeal.  VA has no further duty, therefore, to notify 
him of the evidence needed to substantiate this claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the effective date claim at issue on appeal 
before the Board at this time.  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the June 2002 statement of the case 
regarding these claims to be decided herein.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of these issues.  As noted above, he testified at a hearing 
held in February 2003 before the undersigned Veterans Law 
Judge, at which time he set forth arguments in support of his 
claims and demonstrated knowledge and awareness of the 
pertinent issues germane to the adjudication of his appealed 
issues.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the merits as to these two issues.

1.  Whether a November 1980 rating decision that granted 
service connection and a noncompensable rating for a right 
leg disability should be revised or reversed on the grounds 
of clear and unmistakable error.

Factual background

The veteran served on active duty in the United States Navy 
from August 1976 to July 1980.  He was injured in an 
automobile accident on August 23, 1977, sustaining a closed 
fracture of his right tibia and fibula.  He was initially 
treated at the Naval Regional Medical Center in Charleston, 
South Carolina, where his fracture was reduced and a long-leg 
cast applied.  He was then discharged on convalescent leave 
with instructions to report to the Orlando, Florida Naval 
Regional Medical Center for interval care while on 
convalescent leave.

Because of increased pain, the veteran was admitted to the 
Orlando naval facility on August 29, 1977.  X-rays taken at 
that time showed posteromedial displacement of the distal 
fragment.  During this second in-service hospitalization, the 
veteran underwent closed reduction of the fractured right 
tibia and fibula under general mask anesthesia, followed by 
application of a long-leg plaster cast.  Postoperatively, the 
veteran's course was noted to be benign; he was allowed to be 
in a wheelchair of the fourth postoperative day and began 
physical therapy on the eighth postoperative day.

On September 9, 1977, the veteran was granted 30 days' 
convalescent leave.  
At that time he was ambulatory on crutches, nonweight 
bearing, and was in a long-leg case.  He returned to the 
facility on October 11, 1977 at which time x-rays showed good 
healing of the fracture.  There was no motion and no 
tenderness at the fracture site; he was placed in a patellar 
tendon bearing-walking cast.  He returned to the hospital on 
October 31st, however, because the cast had broken at the 
area of the fracture site.  Due to these circumstances, he 
was re-admitted to the hospital on November 2, 1977, at which 
time the cast was wedged and the fracture manipulated without 
anesthesia.  The cast was then repaired in the new position, 
and x-rays showed anatomical alignment.  On November 17, 
1977, x-rays showed that the fracture was in good position.  
The veteran was discharged from the Orlando facility on 
November 21, 1977 with instructions to return to limited 
duty.

The record shows that a Medical Board saw the veteran in June 
1978, at which time he was found to have full range of motion 
of the knee and ankle, with no tenderness about the fracture 
site.  Based on these findings, he was determined to be fit 
for full duty.

In-service treatment reports that post-dated the above-
described hospital summaries indicated that the veteran was 
seen on multiple occasions for physical therapy and 
orthopedic consultations from January 1978 through April 
1980, during which times he variously complained of pain in 
his right leg and knee and described the difficulties he 
experienced walking and performing his duties.  He also 
reported experiencing problems with his right ankle as a 
result of the injury.  

Of particular note is a report dated in August 1978, which 
indicated that the veteran was seen in the orthopedic clinic 
at the Naval Regional Medical Center in San Diego, 
California, complaining that his right leg tended to give way 
and was somewhat painful, causing him to stumble on occasion.  
X-rays showed a healed fracture of the tibia and fibula with 
normal length, but with approximately three degrees of varus.  
The ankle joint appeared normal on x-rays.  On physical 
examination, the examiner described clinical union of the 
fracture site with mildly prominent callus and full range of 
motion of the right knee.  Examination of the right ankle 
showed that he had only five degrees of dorsiflexion and 50 
degrees of plantar flexion versus approximately 35 degrees of 
dorsiflexion on the left.  There was also an approximate 20 
degrees of internal rotation deformity of the tibia as 
measured by the thigh foot axis.  Examination of the ankle 
joint revealed that it was stable with no evidence of 
subluxation of the talus in the mortice.  The diagnostic 
impression based on these examination findings was healed 
fractured tibia.  The examiner felt that no treatment was 
indicated other than stretching exercises for the tight 
posterior soft tissues about the ankles.  The examiner also 
stated that the 20 degree internal rotation contracture would 
not interfere with performance to a significant extent.

In July 1980, the veteran was examined for separation 
purposes.  It was noted that there was some decreased range 
of motion and stiffness in his right tibia-fibula secondary 
to the old fracture injury, which was not considered 
disabling, and therefore, he was found to be fit for 
discharge.

In August 1980, the veteran filed his original claim for 
service connection for the fractured right leg tibia and 
fibula, stating that his right knee was painful and would not 
support his weight.  He did not mention the right ankle.  

A VA compensation examination was conducted in October 1980.  
The veteran related a history of having pain in the lower 
third of his right leg as well as in the ankle, and, in the 
past 3-4 months, having pain symptoms in the right knee.  He 
added that any heavy activity would cause swelling in his 
right ankle, which would last for about 24 hours.  Regarding 
his knee, he stated that his pain was along the medial aspect 
of the knee joint with squatting.  On this point, the veteran 
clarified that there was no swelling of the knee, but with 
walking, he would seem to have some subluxation of the knee, 
but with no actual buckling.  Associated with the subluxation 
sensation, the veteran stated that he felt his knee locked 
up, which he relieved by "walking it out."  He denied any 
history of a previous knee injury.  

The veteran then reported a history of returning to full-time 
naval duty following eight months of therapy for the 
fracture.  He indicated further that he was re-evaluated for 
the knee condition in October 1979, as well as for lower leg 
pain, and the examiner stated that the records indicated an 
impression that he may have had some mild chondromalacia of 
the patella.  Following discharge, the veteran stated that 
had not been employed, but was waiting to go back to school.  
He reported no history of post-service medical attention for 
his right leg, and that aside from the aching he complained 
of in his right leg, he related how he could no longer do the 
activities he was able to do before, such as skiing, surfing, 
and running without discomfort.

Clinically, the results of the veteran's physical examination 
in October 1980 were set forth in detail by the examiner, as 
follows:

Examination of the lower extremities 
fails to reveal any evidence of swelling 
or effusion of either knee.  There is no 
evidence of quadriceps atrophy and 
measurement of the circumference of the 
lower thighs fails to reveal any 
difference.  There is no swelling of 
either ankle and patient walks freely 
without a limp.  He can squat without 
difficulty fully.  He can walk on his 
toes and on his heels without obvious 
discomfort.  There is no gross evidence 
of angulation or other abnormality at the 
site of the fracture in the lower third 
of the right leg.  However, palpation 
reveals thickening or callus formation at 
the lower third of the right tibia.  
There is no obvious deformity or 
angulation of the tibial spine along the 
entire length of the right leg.  Muscle 
power in dorsiflexion and plantar flexion 
of the foot is normal, and patient has 
full range of motion of his foot upon the 
ankle joint.  There is no swelling of 
either ankle.

Examination of the right knee fails to 
reveal any abnormality.  There is no 
crepitus of the patella or within the 
knee joint and patient has full range of 
motion of the leg upon the knee.  Drawer 
sign is negative and there is no obvious 
subluxation or instability of the tibia 
against the fibula on the right side as 
compared to the left side.  There is 
tenderness, however, on deep pressure 
over the medial tibial condoyle at the 
level of the tibial plateau.

X-rays of the right knee taken at the time of the October 
1980 VA examination were interpreted as showing no evidence 
of bone, joint or soft tissue abnormality.  X-rays of the 
right leg showed evidence of an old, healed fractures at the 
junction of the middle and distal thirds of both the tibia 
and fibula.  It was further noted that the fracture of the 
tibia had healed in excellent position and alignment.  There 
was, however, a very slight lateral bowing of the fracture at 
the fibula, which had also healed in excellent position.  
There was also seen on x-rays a periosteal spur on the medial 
aspect of the old fracture site of the fibula.

Based on the above-cited findings, the examiner diagnosed the 
veteran's condition as "[f]racture, lower third of the tibia 
and fibula, no gross residual found other than callus of the 
fibula on clinical examination; X-rays - [slight] bowing of 
fibula," and "[r]ight knee - probable strain, no gross 
pathology found."

On the basis of the above, service connection for the right 
leg disability (described as fracture residuals, lower third 
of the right tibia and fibula with no gross residuals found 
other than callus of the fibula on clinical examination) was 
granted by the RO in a rating decision issued on November 19, 
1980.  A noncompensable disability rating was assigned for 
this disability under Diagnostic Code 5262, effective from 
the day following the veteran's separation from active duty.    

Notice of this rating decision was furnished to the veteran 
by letter dated December 2, 1980.  In response, the veteran 
submitted a personal statement and additional evidence in 
January 1981.  In his personal statement, the veteran 
indicated that he was responding to the RO's December 2, 1980 
letter, and that in support of his position, he was enclosing 
materials he believed would "shed new light" on securing 
compensation for his claim.  His personal statement then went 
on to set out a detailed, chronological history of the 
medical care he received in service for his right leg 
fracture, following which he stated in summary that the Navy 
should have ensured that he was discharged in the same 
physical condition as when he enlisted and if not, then he 
should have been properly compensated for any loss in his 
physical condition.  Further, he stated that it was his 
contention that when his medical records were properly 
reviewed they would show that if he had received proper 
medical treatment in service, his request for compensation 
would not have been necessary.

The enclosed materials he included with his personal 
statement that were not duplicative of evidence previously 
received consisted of a letter his mother wrote to her United 
States Representative on August 31, 1977, which detailed the 
problems her son was experiencing in the Navy while trying to 
get proper care for his right leg injury; a letter the 
veteran wrote on August 30, 1977 to the same U. S. 
Representative, which similarly complained of the quality of 
care he was receiving in the Navy for his injury; and a 
report prepared by Dr. D. L. S., M.D., dated February 20, 
1978, which noted that the veteran had been examined on that 
date and found to have had a somewhat prominent mass in the 
mid portion of the tibia, a very slight angulatory deformity 
of the tibia, and some slight restriction of ankle motion, 
particularly in flexion and extension.  Based on these 
findings, Dr. D. L. S. concluded in this report that the 
veteran would have some permanent impairment referable to the 
right leg in the neighborhood of perhaps 10 percent, and that 
he would need at least six months before he would be fully 
recovered from his injury.

In response to the above, the RO issued another rating 
decision in January 1981 which confirmed and continued the 
previously assigned noncompensable disability rating because 
the VA examination of October 1980 failed to show a 
compensable degree of disability.  Pursuant to this decision, 
a letter with was sent to the veteran on January 26, 1981, 
which explained to him, [y]ou are service connected for 
residuals of right leg fracture, but [VA] examination of 
October 15, 1980 failed to show compensable degree of 
disability."

No further information or evidence from the veteran was 
received in the claims file until October 1994, when he filed 
a claim requesting an increased evaluation for his right leg 
disability.  This claim was denied by rating decision in 
February 1995, which he did not appeal.  He filed his next 
claim in April 1999, which resulted in the grant of service 
connection for right ankle arthritis and a 10 percent rating 
by a decision in May 2000.  The prior denials of a 
compensable or higher rating for the right leg fracture 
residuals was confirmed and continued.  The veteran has 
perfected an appeal alleging clear and unmistakable error in 
the November 1980 rating decision for failing to award a 
compensable rating for his right leg disability.  
His specific contentions and arguments regarding this claim 
will be addressed below in the Board's analysis.

Relevant Law and Regulations

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2002).

The Court has held that for there to be a valid claim of 
clear and unmistakable error either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the legal provisions effective at the time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find that VA 
committed administrative error during the adjudication 
process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Glynn v. Brown, 6 Vet. App. 523 (1994); Mason 
(Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) [Court 
recognized in Russell, Glynn and Mason, that a viable claim 
of clear and unmistakable error must be premised on the RO's 
clear failure to consider certain highly probative evidence 
in the first instance versus asking that the Board reweigh or 
reevaluate the evidence reviewed by the RO in the prior final 
rating decision].

Moreover, the Court has stated that clear and unmistakable 
error is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.  Furthermore, to raise a 
valid claim of clear and unmistakable error, the Court has 
held that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).  The error must be of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id., at 43.

A disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel, 
6 Vet. App. at 246 [asking Board "simply . . .  to reweigh 
the evidence" "'can never rise to the stringent definition 
of CUE [clear and unmistakable error]' under 38 C.F.R. 
§ 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)].

Moreover, the Board notes that vague allegations that the 
prior adjudication failed to follow the law or regulations 
cannot satisfy the stringent pleading requirements for the 
assertion of clear and unmistakable error.  Fugo, 6 Vet. App. 
at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of [clear and unmistakable error] because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).

Analysis

Finality of November 1980 rating decision

Initially, the Board finds that the RO's rating decision of 
November 1980 is final and therefore subject to collateral 
attack under the theory of clear and unmistakable error. See 
38 C.F.R. § 3.105 (2002); cf. Best v. Brown, 10 Vet. App. 322 
(1997) [veteran's claim of clear and unmistakable error 
dismissed because rating decision was not final].  A decision 
of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (2002).  

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(a), (b)(1), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2002).  
These regulations are essentially substantively unchanged 
from 1980 to the present.

As indicated above, the record reflects that the veteran was 
notified by letter dated December 2, 1980 of the RO's rating 
decision of November 1980.  However, he did not file a notice 
of disagreement in response to this rating decision.  As a 
notice of disagreement was not received within the appeal 
period, the 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c).

On appeal, the veteran has put forth allegations to the 
effect that the personal statement and evidence he submitted 
in January 1981 constituted a notice of disagreement with the 
November 1980 rating decision.  After careful consideration 
of the law, the Board disagrees.  
  
In his January 1981 letter, the veteran indicated that he was 
responding to the RO's letter of December 2, 1980, which 
notified him that while he was service connected for the 
right leg disability, he was not entitled to compensation 
because his disability was rated noncompensably disabling.  
While he clearly expressed dissatisfaction with the RO's 
decision, as evident from his statement that he was 
responding to the RO's "disallowance of benefits" remark 
contained in the December 1980 notice letter, there is 
nothing in his statement or the evidence he submitted in 
January 1981 which indicated a desire for review of the 
November 1980 rating decision on appeal.  Such was required 
by the Rules of Practice in effect at that time.  See 38 
C.F.R. § 19.113 (1980).  This second element is critical.

It appears that the RO interpreted the veteran's January 1981 
statement as an attempt to submit additional evidence in 
support of his claim rather than as a notice of disagreement, 
particularly in light of his remark that he was submitting 
the enclosed materials to "shed new light" on his attempt 
at securing compensation benefits.  Indeed, the January 1981 
letter from the veteran did not express a desire for review 
of the November 1980 rating decision.  The Board additionally 
notes that the regulations in effect in 1980 stated that the 
filing of additional evidence after receipt of notice of an 
adverse decision would not extend the time limit for 
initiating or completing an appeal from that decision.  See 
38 C.F.R. § 19.118(c)(3) (1980).  
It appears that the RO interpreted the veteran's submission 
of January 1981 as merely submitting additional evidence, not 
expressing disagreement with the November 1980 rating 
decision.  Accordingly, the RO did not issue a statement of 
the case and instead sent the veteran a letter dated January 
26, 1981 advising him that his zero percent rating was 
assigned based on the results of the current VA examination 
of October 1980, which did not disclose any disabling, 
ratable residuals of the old fracture injury to the right 
leg.  Nothing further was heard from the veteran in response, 
and no further action on the original claim was taken by the 
RO, which was proper given the procedural posture of the 
claim at that point in time.  Cf. 38 C.F.R. § 19.114 (1980) 
[with the timely filing of notice of disagreement, the RO may 
take appropriate development and review action, and no 
preliminary action is required or when completed, issue a 
statement of the case if claim not resolved by grant or 
withdrawal of notice of disagreement].

In short, the Board finds that the January 1981 communication 
from the veteran did not constitute a notice of disagreement 
under the regulations as in effect at that time, and the 
November 1980 rating decision was therefore final.  The Board 
will therefore move on to address the matter of claimed CUE 
in that decision. 

CUE

In addressing the merits of the veteran's claim, for reasons 
expressed immediately below the Board concludes that 
application of the law to the facts in this case is against a 
finding that clear and unmistakable error was committed by 
the RO in the November 1980 rating decision.  

First, it is clear that the correct facts were before the RO 
at the time it issued this decision.  It is not shown by the 
evidence that the factual record before the RO in November 
1980 was either incomplete or incorrect.  Cf. Caffrey, 6 Vet. 
App. 377, 384 (1994).  The RO had obtained the veteran's 
service medical records and the report of the VA compensation 
examination conducted in October 1980.  During that 
examination, the veteran specifically indicated that he had 
not received any medical treatment since his discharge from 
service on July 31, 1980.

The veteran takes considerable exception to the fact that the 
RO did not award him a compensable rating when he submitted 
the February 1978 report from Dr. D. L. S. in January 1981.  
With respect to the CUE claim now before the Board, the 
veteran's confidence in that report is misplaced, because the 
report was submitted by the veteran after the November 1980 
rating decision.  Clearly, it was not CUE for the RO to not 
consider a private medical report which had not yet been 
submitted for the record.  

It appears to the Board that the veteran's allegations of 
clear and unmistakable error in the November 1980 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, such contentions cannot form the basis of a valid 
claim of clear and unmistakable error.  See Crippen, 9 Vet. 
App. at 421.  The evidence before the RO in November 1980 
arguably did not support a compensable disability rating for 
the right leg. 

The applicable rating criteria in effect at the time, 
Diagnostic Code 5262, has remained unchanged to the present.  
In order to be entitled to a compensable evaluation under 
these criteria, the evidence must show impairment manifested 
by malunion of the tibia and fibula with at least "slight 
knee or ankle disability."  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1980).  See also 38 C.F.R. § 4.31 [a zero percent 
rating is assigned when the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation].
  
Although the veteran has referred to problems he had with 
pain and reduced performance ability during service, the RO 
in November 1980 focused on the state of his disability when 
he left service and applied for benefits.  In that respect 
the evidence of record indicated that he did not have what 
the Navy classified as a disabling disability when he was 
examined for discharge purposes in July 1980 and no disabling 
residuals were identified at the time of his October 1980 VA 
examination.  As detailed in the indented paragraphs set 
forth in the factual background section above, it is clear 
that the examiner could find no current disabling residuals 
on the October 1980 VA examination.  Based on this evidence, 
the RO concluded that a compensable rating was not warranted.

It appears the RO was well within its authority to conclude 
that based on the findings reported on the October 1980 
examination the veteran did not have disabling residuals of 
the right leg disability.  Although the veteran obviously 
disagrees with the conclusions reached by the RO, as noted 
above asserted failure to evaluate and interpret the evidence 
correctly does not amount to clear and unmistakable error.  
See Eddy v. Brown, 9 Vet. App. 52 (1996).  

Regarding his other argument, to the effect that the RO 
failed to properly apply 38 C.F.R. § 4.42 [providing that a 
complete examination of injury cases at the time of the first 
medical examination, to include complete neurological and 
psychiatric examination], the Board finds that the October 
1980 VA examination was quite thorough and complete to 
properly evaluate the right leg fracture injury disability in 
question.  As for the alleged need for neurological and 
psychiatric examinations, there was no claim or evidence at 
the time the examination was conducted to suggest that 
further evaluation other than what was provided was required.  
With respect to the right ankle, the October 1980 examiner 
provided a detailed discussion of the extent of impairment in 
the right ankle, although no disabling residuals were found 
at that time.  In  short, VA provided the veteran an adequate 
compensation examination in October 1980.  In any event, any 
failure on the part of VA in assisting a veteran in the 
development of his claim does not amount to CUE.  See 
Caffrey, supra, at 383 [alleged failure on the part of VA in 
assisting a veteran in the development of claim did not 
constitute clear and unmistakable error]. 

In view of the above, the Board finds that the November 1980 
rating decision was not fatally flawed factually or legally 
at the time it was made, nor when viewed in light of the 
entire record as constituted at that time would a different 
conclusion be compelled.  The veteran's allegations of error 
amount to disagreement as to how the evidence was weighed by 
the RO and alleged failures in its duty to assist, neither of 
which amount to valid claims of CUE. Accordingly, the Board 
concludes that the November 1980 rating decision was 
supported by the evidence then of record and was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).

Additional comment

The veteran also has contended that the RO failed to properly 
consider the evidence he submitted in January 1981, to 
include the February 1978 report from Dr. D. L. S.
The matter of CUE in the January 1981 rating decision which 
confirmed and continued the previous denial of a compensable 
rating for the service-connected leg disability has not been 
developed for appellate purposes and is therefore not before 
the Board at this time.  

2.  Entitlement to an effective date earlier than April 13, 
1999 for the award of service connection and disability 
compensation benefits for right ankle arthritis.

Factual Background

The factual background of this case has been set forth above.  
Briefly, the veteran's original claim was filed in August 
1980, which resulted in the grant of service connection for a 
right leg disability.  Thereafter, the veteran filed a claim 
requesting an increased rating for that disability in October 
1994; that claim was denied by rating decision in February 
1995.  Nothing was heard from or on behalf of the veteran 
with respect to this disability or any separate claim for the 
right ankle until April 13, 1999.  On that date, the RO 
received a statement in support of claim, dated April 13, 
1999, signed by the veteran and requesting consideration of  
"reopened" claim for compensation benefits for his right 
leg disability.

Additional medical evidence was received in connection with 
his April 1999 claim,  specifically, VA treatment reports 
dated in 1999, which included the report of X-rays taken of 
the veteran's right lower leg in August 1999 that showed 
moderate osteoarthritic changes of the right ankle, 
interpreted as posttraumatic in origin.  There is no prior-
dated medical evidence in the file that shows the presence of 
arthritic changes in the right ankle.  Based on this 
evidence, in a May 2000 rating decision the RO granted 
service connection for right ankle arthritis and assigned a 
10 percent rating effective from April 13, 1999, the date 
receipt of the claim.

Pertinent law and regulation

Effective dates

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2002); see 
also McGrath v. Gober, 14 Vet. App. 28 (2000) [Board must 
determine when the service-connected disability manifested 
itself under all of the "facts found"].  Once an effective 
date is established, actual payment of benefits may not begin 
until the first day of the next calendar month.  38 U.S.C.A. 
§ 5111 (West 2002); 38 C.F.R. § 3.31 (2002).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Analysis

At that time the veteran filed his claim on April 13, 1999, 
no other claim or appeal was pending before the RO or the 
Board.  There is no communication in the file which reflects 
an intent to file a claim for right ankle arthritis, and the 
veteran has pointed to no such communication.  

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to service connection for a 
right ankle disability, either formal or informal, before  
April 13, 1999.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  The Board finds that there are none, and the 
veteran himself has identified none.

Moreover, the medical evidence of record provides no basis to 
assign an effective date earlier than assigned on the basis 
of an informal claim under 38 C.F.R. § 3.157.  X-ray findings 
supporting a diagnosis of arthritis in the right ankle was 
not established until August 1999, after the veteran filed 
his claim.  None of the prior-dated records contain specific 
findings and/or diagnoses regarding arthritis in the right 
ankle.  

The veteran has contended, in effect, that his right lower 
extremity condition was misdiagnosed for many years, that he 
had a right ankle disability since 1980 and that there should 
therefore be compensated for such disability.  As discussed 
above, however, there is no such medical evidence of record.  
To the extent that the veteran himself is attempting to self-
diagnose a right ankle disability existing as of 1980, it is 
well established laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as date of onset of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and cannot be 
used to establish when the right ankle disorder had its 
onset.  

There is no evidence that any prior communication or action 
from either the veteran, his representative or a Member of 
Congress or some other person acting as his friend was 
submitted that could reasonably be interpreted as reflecting 
an intent to file an informal claim of service connection for 
arthritis of the right ankle prior to April 13, 1999.  See 
38 C.F.R. § 3.155 (2002).  This regulation provides that upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution, and if received within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  The Board has 
carefully examined the appellate record and finds that there 
are no other statements from the veteran or other interested 
party or other non-medical evidence that was received before 
April 13, 1999 that could be construed as either a formal or 
informal claim seeking entitlement to service connection for 
arthritis of the right ankle.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he contends that his disability has 
caused him significant problems for many years and that he 
should be compensated therefore.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2002);  
Harvey v. Brown, 6 Vet. App. 416, 425 (1994). As explained 
above, the Board has decided this case based on its view of 
the law. The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. The effective date assigned in 
this case is dictated by the date of filing of the veteran's 
claim, April 13, 1999.

Because there is no evidence to show that the veteran 
expressed an intent on an formal or informal basis to file a 
claim for service connection for arthritis in the right ankle 
any than earlier than April 13, 1999, there is no legal basis 
to assign an effective date for the award of service 
connection earlier than the date of claim, April 13, 1999.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board 
is bound by the applicable law and regulations of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appeal as to this issue is denied.


ORDER

The claim of clear and unmistakable error in the November 
1980 rating decision is denied.

Entitlement to an effective date earlier than April 13, 1999 
for the award of service connection and disability 
compensation benefits for right ankle arthritis is denied.


REMAND

3.  Entitlement to an effective date earlier than October 10, 
2000 for the grant of service connection for bipolar 
disorder.

In an April 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
bipolar disorder and assigned a 50 percent rating effective 
October 10, 2000.  In May 2002, the veteran expressed 
disagreement with the effective date.  In a July 2002 rating 
decision, the RO granted an increased rating of 70 percent, 
also effective from October 10, 2000.

The Board construes the May 2002 statement from the veteran 
as a notice of disagreement as to the effective date for this 
psychiatric disability.  See 38 C.F.R. § 20.201 (2002).  The 
RO has not issued a statement of the case that addresses the 
issue of whether the veteran is entitled to an earlier 
effective date for service connection for bipolar disorder 
prior to October 10, 2000.  Therefore, this issue must be 
remanded for the preparation of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

VBA should furnish a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than October 10, 2000 for service 
connection for bipolar disorder. The 
veteran should be afforded appropriate 
opportunity to prefect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



